Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161625-6(111)(112)(113)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARC SLIS and 906 VAPOR,                                                                             Richard H. Bernstein
            Plaintiffs-Appellees,                                                                      Elizabeth T. Clement
                                                                    SC: 161625                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 351211
                                                                    Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT OF
  HEALTH AND HUMAN SERVICES,
             Defendants-Appellants.
  ___________________________________________

  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
                                                                    SC: 161626
  v                                                                 COA: 351212
                                                                    Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendants-Appellants.
  ___________________________________________/

        On order of the Chief Justice, the separate motions of Terrill Bravender, MD, MPH,
  Sharon Swindell, MD, MPH, and Tylise Ivey to file briefs amicus curiae are GRANTED.
  The amicus briefs submitted by those persons on August 13, 2020, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 14, 2020

                                                                               Clerk